Exceptions overruled. On conflicting evidence as to who was the lessee under a written lease and from the failure of the defendant lessors, in whose custody the lease had been, to produce it at the trial, the jury could find, as testified, that the plaintiff’s mother-in-law was the lessee, to whom no notice to quit for nonpayment of rent had been given. They could also find that the plaintiff was *762an occupant of the premises with the lessee’s assent. The defendants thus owed her the duty of reasonable care in maintaining a common stairway. There was evidence of the defendants’ negligence. There was no error in denying the defendants’ motions for a directed verdict and for a new trial.
Daniel A. Canning for the defendants.
Frederick W. Harrington, Jr., for the plaintiff.'